                 IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION


ALFREDO CAPOTE,                                 MOTION TO VACATE
BOP ID 18112-035,                               28 u.s.c.    § 2255

        Movant,                                 CIVIL ACTION FILE
                                                NO. 1:19-CV-1045-MHC-CMS
v.
                                                CRIMINAL ACTION FILE
UNITED STATES OF AMERICA,                       NO. 1:15-CR-338-4-MHC-CMS


        Respondent.



                                      ORDER


        Movant Alfredo Capote was convicted in this Court of one count of


conspiracy to commit wire fraud in violation of 18 U.S.C.       § 1349   pursuant to his


guilty plea, and the Court imposed a sentence of sixty-two months of incarceration


to be followed by three years of supervised release. J. in a Criminal Case [Doc.


235].   He appealed, claiming that his sentence was substantively unreasonable, and


the Eleventh Circuit granted the Government's motion to dismiss the appeal based


on the appeal waiver that Movant signed as a part of his plea agreement. June         25,

2018, Order of the   Eleventh Circuit [Doc.   260].

        Movant now has filed a prose 28 U.S.C.        § 2255 motion to vacate [Doc. 267]

in which he raises the single ground for relief that his trial counsel was ineffective
for failing to object to (1) the loss amount attributed to Movant when this Court


calculated his sentence under the Sentencing Guidelines, and (2) the two-level


obstruction increase that this Court imposed under the Guidelines. In her Report


and Recommendation ("R&R") [Doc. 268], United States Magistrate Judge


Catherine M. Salinas recommends that Movant's § 2255 motion be denied under


Rule 4 of the Rules Governing Section 2255 Proceedings for the United States


District Courts because it plainly appears that Movant is not entitled to relief.


      In reviewing a Magistrate Judge's R&R, the district court "shall make a de


novo determination of those portions of the report or specified proposed findings


or recommendations to which objection is made." 28 U.S.C. § 636(b)(1). "Parties


filing objections to a magistrate's report and recommendation must specifically


identify those findings objected to. Frivolous, conclusive, or general objections


need not be considered by the district court." United States v. Schultz, 565 F.3d


1353, 1361 (11th Cir. 2009) (quoting Marsden v. Moore, 847 F.2d 1536, 1548


(11th Cir. 1988)) (internal quotation marks omitted). Absent objection, the district


judge "may accept, reject, or modify, in whole or in part, the findings and


recommendations made by the magistrate judge," 28 U.S.C. § 636(b)(1), and "need


only satisfy itself that there is no clear error on the face of the record" in order to


accept the recommendation. United States v. Slay, 714 F.2d 1093, 1095 (11th Cir.


                                            2
1983). In accordance with 28 U.S.C. § 636(b)(1), the Court has conducted a de

novo   review of those portions of the R&R to which Movant objects and has

reviewed the remainder of the R&R for plain error.

       As Judge Salinas states in her R&R, Movant testified during his sentencing

hearing that he understood the plea agreement and that he did not dispute any term

of the plea agreement. R&R at 4. Pursuant to his plea agreement, Movant agreed

that the loss amount was between$550,000 and$3,500,000 and that he would

receive the two-level obstruction enhancement. Id. at 5, 9.1 As a result, Magistrate

Judge Salinas concluded that any objection raised by Movant's trial counsel would

have been meritless.

       At some point after he filed his § 2255 motion, Movant obtained counsel

who filed Movant's objections to the R&R [Doc. 272]. In these objections,

Movant asserts that the Magistrate Judge erred in failing to review the substance of

his claims. Movant contends that this Court miscalculated the loss amount by

basing its calculation entirely on the gains that he received from the scheme, which

purportedly is not proper under U.S.S.G. § 2B1.1. He further contends that, under




1This Court ultimately settled on a loss amount of$1,493,477.90, which was
calculated by the probation officer based on the funds that Movant received as part
of the scheme. Sentencing Hearing Tr. [Doc. 251] at 19, 21.


                                         3
United States v. Hunter, 323 F.3d 1314 (11th Cir.2003), this Court was required


(but failed) to make individualized findings concerning the scope ofMovant's


criminal activity within the conspiracy.


      This Court agrees with Judge Salinas that these arguments are foreclosed by


the admissions that Movant made in the plea agreement and during the plea


hearing. See United States v. Stephen, 440 F. App'x 824, 830 (11th Cir.2011)


("The district court did not err by sentencing [the defendant] based on a loss


amount that he had admitted and had agreed was applicable."); United States v.


Martin, 441 F.App'x 698, 701 (11th Cir.2011) (noting district court's


determination that objections to the calculation ofloss and the number of victims


were foreclosed by his factual admissions in the plea agreement).


      Moreover, to the degree that Movant contends that his concessions in the


plea agreement were the result ofhis trial counsel's bad advice, Movant has not


perfected his claim. In raising a claim that counsel was ineffective in advising his


client in relation to a plea agreement, the claimant "must show that there is a


reasonable probability that, but for counsel's errors, he would ... have pleaded


[not] guilty and would .. .have insisted on going to trial." Hill v.Lockhart, 474


U.S. 52, 58 (1985). Nowhere in his motion or his objections does Movant assert


that, but for his counsel's allegedly deficient performance, he would not have pied


                                           4
guilty and would instead have insisted on going to trial. Indeed, he never contests

his guilt or suggests he did not wish to plead guilty.

       Accordingly, it is hereby ORDERED that Movant's objections to the R&R

[Doc. 272] are   OVERRULED.       After reviewing the remainder ofR&R for plain

error, the Court ADOPTS the R&R [Doc. 268] as the Opinion and Order of this

Court. It is further ORDERED that Movant's § 2255 motion [Doc. 267] is

DENIED.     The Clerk is DIRECTED to close Civil Action No. 1:19-CV-1045-

MHC.

       This Court further agrees with Judge Salinas that Movant has failed to raise

any claim of arguable merit, and a Certificate of Appealability is DENIED

pursuant to 28 U.S.C. § 2253(c)(2).

       IT IS SO ORDERED        this 30th day of April, 2019.




                                        United States District Judge




                                           5
